—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 29, 1998, convicting him of operating a motor vehicle while under the influence of alcohol (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Mertz, 68 NY2d 136, 146). Contrary to the defendant’s contention, the evidence established that his breathalyzer test, which revealed a blood alcohol content in excess of the legal limit (see, Vehicle and Traffic Law § 1192 [2]), was administered within two hours of his arrest (see, Vehicle and Traffic Law § 1194 [2] [a] [1]). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.